Title: The American Commissioners to the Committee of Secret Correspondence, 12 March[–9 April 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
Paris March 12th. [–April 9] 1777.
It is now more than 4 Months since Mr. Franklin’s Departure from Philadelphia, and not a Line from thence written since that time has hitherto reached either of your Commissioners in Europe. We have had no Information of what passes in America but thro’ England, and the Advices are for the most part such only as the Ministry chuse to publish. Our total Ignorance of the truth or Falsehood of Facts, when Questions are asked of us concerning them, makes us appear small in the Eyes of the People here, and is prejudicial to our Negotiations.
In ours of Feby. 6 of which a Copy is enclosed, we acquainted you that we were about purchasing some Cutters to be employ’d as Packet Boats. We have succeed’d in getting one from Dover, in which we purpose to send our present Dispatches. Mr. Hodge, who went to Dunkirk and Flushing where he thought another might be easily found has not yet acquainted us with his success. We promised that when we had a Conveyance which by its Swiftness is more likely to carry safely our Letters, we would be more explicit in Accounts of our Proceedings here, which promise we shall now fulfill, as follows.
In our first Conversation with the Minister, after the Arrival of Mr. Franklin, it was evident that this Court, while it treated us privately with all Civility, was cautious of giving Umbrage to England, and was therefore desirous of avoiding an open Reception and Acknowledgement of us, or entering into any formal Negotiation with us, as Ministers from the Congress. To make us easy however we were told, that the Ports of France were open to our Ships, as Friends; that our People might freely purchase and transport as Merchandize whatever our States had Occasion for; vending at the same time our own Commodities; that in doing this we should experience all the Facilities that a Government disposed to favour us, could consistent with Treaties, afford to the Enemies of a Friend. But tho’ it was at that time no Secret, that 200 Field Pieces of Brass and 30,000 fusils with other Munitions of War in great abundance had been taken out of the Kings Magazines for the purpose of Exportation to America, the Minister in our presence affected to know nothing of that Operation, and claimed no Merit to his Court on that Account. But he intimated to us that it would be well taken if we communicated with no other person about the Court concerning our Affairs but himself, who would be ready at all convenient times to confer with us.
We soon after presented several Memorials representing the State of the Colonies, the necessity of some Naval aid and the Utility to France that must result from our Success in establishing the Independance of America, with the Freedom of its Commerce. In Answer we received a positive refusal of the Ships of the Line (which we had been instructed to ask) on this Principle, that if a War with England should take place, the whole Fleet of France would be necessary at home for her Defence; that if such a War did not take place, yet while England apprehended a War, it was equally serviceable to our States that the Fleet of France should remain entire in her Ports, since that must retain an equal Force of English at home, who might otherwise go to America, and who certainly would follow thither any french Squadron.
During these Conferences, every step was taken to gratify England publickly, by attending to the Remonstrances of her Ambassador, forbidding the Departure of Ships which had Military Stores on board [In the margin: These were afterwards privately permitted to go, or went without Permission.] recalling officers who had leave of Absence and were going to join us, and giving strict Orders that our Prizes should not be sold in French Ports; yet that we might not be discouraged, it was intimated to us by persons about the Court, that those Measures were necessary at present, France not being yet quite ready for a War; And that we might be assured of her good Will to us and to our Cause, Means were proposed of our obtaining a large Sum of Money for present Use by an Advance from the Farmers General to be repaid in Tobacco of which they wanted 20,000 Hhds. We entered accordingly into a Treaty with that Company, which meeting with Difficulty in settling the Terms, we were informed that a grant was made us of two Millions of Livres from the Crown of which 500,000 was ready to be paid us down, and an equal Sum should be paid the beginings of April, July, and October; that such was the Kings Generosity, he exacted no Conditions or Promise of Repayment he only required that we should not speak to any one of our having received this Aid: we have accordingly observed strictly this injunction, deviating only in this Information to you, which we think Necessary for your Satisfaction, but earnestly requesting that you would not suffer it to be made publick. This is the Money which in our former Letter we mention’d as rais’d for us by Subscription.
One of the ablest Sea Officers of France, skill’d in all the Arts relating to the Marine having offered his Service to our States with the Permission of the Minister, we (enabl’d by the above Grant) engag’d him to superintend the building two Ships of War of a particular Construction, which tho’ not of half the Cost, shall be superior in force and utility to Ships of 64 Guns. He has built one here for the King which we are told exceeds every thing in Swift sailing. He has furnished us with Drafts which we send you, that if the Congress thinks fit, others of the same Construction may be set up in America; in which Case we have given him Expectations of being their Commodore. We have seen his large and curious Collection of Memoires containing every the minutest Particular relating to the Construction and Management of a Fleet, with a variety of proposed Improvements; and we are persuaded that he will be found a valuable Acquisition to our Country.
April 9. Since writing the above, we received Dispatches from the Congress by Capt. Hammond, others from Mr. Morris by Capt. Bell; and some Copies by Capt. Adams via Boston, which on many Accounts were very satisfactory. We directly drew up and presented Memorials on the Subject of those Dispatches; We were promised immediate Consideration and speedy Answers; for which we detain’d Capt. Hammond, but we have not yet obtain’d them. We receive however continual Assurances of the Good Will of this Court and of Spain; We are given to understand that it is by their Operations the raising of German Troops for England has been obstructed; we are paid punctually the second 500,000 Livres, and having convinc’d the Ministry of the Great Importance of keeping up the Credit and fixing the Value of our Currency which might be done by paying in Specie the Interest of what we borrow, or in Bills upon France for the Amount, we are now assured that the above mentioned Quarterly Payments shall be continued (after the 2,000,000) for the purpose of paying the Interest of the 5,000,000 Dollars you are supposed to have borrow’d, which we believe will be punctually comply’d with; and the Effect must be restoring to its original Value the Principal for which such Interest is paid and with that the rest of the Emission.
We have turned our Thoughts earnestly to what is recommended to us by Congress, the borrowing £2,000,000 sterling in Europe. We first proposed to borrow it of this Court upon Interest, but were told by the Minister that it was impossible to spare such a Sum, as they were now arming at a great Expence, which kept the Treasury bare: but there was no objection to our borrowing it of private Capitalists here, provided we did not offer too high an Interest as that might raise it upon Government. We are advised to try Holland; and we have caused the Pulse to be felt there but tho’ Holland at present is a little disgusted with England, and our Credit is considerably mended in Europe by our late successes, it does not yet appear to be sufficient to procure such a Loan. Spain it seems has by its punctual payments of Interest, acquired high Credit there, and we are told that by her Publickly borrowing as for herself, and privately allowing us to draw on her Banker, we might there obtain what Money we pleased. Mr. Lee was gone to Spain, before the Commission and Orders came to BF for that Station: He will give you a particular Account of his Negotiations there; We here only mention that he received the same general Assurances of the Good Will of that Court, that we have here of this; was informed that 3000 Barrels of Powder and some Cloathing were lodg’d for our Use at New Orleans; that some Merchants at Bilboa had Orders to ship for us such Necessaries as we might want; that orders would be given to allow us Admission into the Havana as a favour’d Nation; and that we should have a Credit on Holland (the Sum not then settled) which might be expected at Paris the beginning of this Month. The Spanish Ambassador here, a grave and wise Man, to whom Mr. Lee communicated the above, tells us, that his Court piques itself on a religious Observance of its word, and that we may rely on a punctual Performance of its Promises. On these Grounds we are of Opinion, that tho’ we should not be able to borrow the two Millions sterling recommended to us; yet if the Congress are obliged to borrow the whole 20,000,000 of Dollars they have issued we hope to find sufficient here, by way of Subsidy, to pay the Interest in full value, whereby the Credit of their Currency will be established, and on great and urgent Occasions they may venture to make an Addition to it. Which we conceive will be better than paying the Interest of 2,000,000 Sterling to Foreigners. On the whole we would advise Congress to draw on us for Sums equal to the Interest of what they have borrow’d as that Interest becomes due allowing the lenders in the Drafts 5 Livres Money of France for every Dollar of Interest. And we think they may venture to promise it for future Loans, without however mentioning the Grounds we here give for making such a Promise. For these Courts have particular Strong Reasons for keeping out of the War as long as they can, beside this general One, that on both sides the Nation attacking loses the Claim which when attack’d it has for Aid from its Allies. And we have these Advantages in their keeping out of War that they are better able to afford us private Assistance, that by holding themselves in readiness to invade Britain they keep more of her Force at Home, and that they leave to our arm’d Vessels the whole Harvest of Prizes made upon her Commerce, and of Course the whole Encouragement to encrease our Force in Privateers which will breed Seamen for our Navy.
The Desire military Officers here of all Ranks have of going into the Service of the United States, is so general and so strong as to be quite amazing. We are hourly fatigu’d with their Applications and Offers which we are obliged to refuse; and with hundreds of Letters which we cannot possibly answer to Satisfaction, having had no Orders to engage any but Engineers, who are accordingly gone. If the Congress think fit to encourage some of distinguished Merit to enter their Service, they will please to signify it.
Capt. Wickes made a Cruise this Winter, and return’d with 5 Prizes, of the Produce of which we suppose Mr. Morris will acquaint you; for they are sold, tho’ the bringing them into France has given some Trouble and uneasyness to the Court; and must not be too frequently practis’d. We have order’d him to make another Cruise before he returns to America, and have given him for a Consort the arm’d Cutter Capt. Nickolson; they will sail in a few Days.
Mr. Hodge writes us that he has provided another Cutter. We intended to have employ’d one of them as a Packet, but several of yours being now here, and having lately made a Contract for sending one every Month, a Copy of which we enclose, we shall make use of this new purchase as a Cruiser.
We have at length finish’d a Contract with the Farmers General for 4000 Hhds. of Tobacco, a Copy of which is enclosed. We shall receive the first Advance of two Millions of Livres next Month and we intreat you to use your best Endeavours to enable us to comply with our part of the Agreement. We found it a Measure of Government to furnish us by that means with larger Advances, as well as to obtain the Ground of some of their own taxes. And finding the Minister anxious to have such a Treaty concluded, we comply’d with the Terms, tho’ we apprehend them not to be otherwise very advantageous. We have Expectations however, that in case it appears that the Tobacco cannot be afforded so cheap thro’ Captures &c. Government will not suffer us to be losers.
We have purchased 80000 Fusils, a Number of Pistols &c. of which the enclosed is an Account for 220,000 Livres. They were Kings Arms and second hand, but so many of them are unus’d, and unexceptionably good that we Esteem it a great Bargain, if only half of them should arrive.
We applied for the large brass Cannon to be borrow’d out of the Kings Stores till we could replace them, but have not yet obtain’d an Answer.
You will soon have the Arms and Accoutrements for the Horse except Saddles, if not intercepted by the Enemy.
All Europe is for us. Our Articles of Confederation being by our means translated and published here have given an Appearance of Consistence and Firmness to the American States and Government, that begins to make them considerable.
The separate Constitutions of the several States are also translating and publishing here, which afford abundance of Speculation to the Politicians of Europe. And it is a very general Opinion that if we succeed in establishing our Liberties, we shall as soon as Peace is restored receive an immense Addition of Numbers and Wealth from Europe, by the Families who will come over to participate our Privileges and bring their Estates with them. Tyranny is so generally established in the rest of the World that the Prospect of an Asylum in America for those who love Liberty gives general Joy, and our Cause is esteem’d the Cause of all Mankind. Slaves naturally become base as well as wretched. We are fighting for the Dignity and Happiness of Human Nature. Glorious is it for the Americans to be call’d by Providence to this Post of Honour. Cursed and Detested will everyone be that deserts or betrays it.
We are glad to learn the Intention of Congress to send Ministers to the Empire, Prussia and Tuscany: With submission We think Holland, Denmark, Sweden and Russia (if the Expence is no Objection) should not be neglected. It would be of great Service, if among them we could get a free Port or two for the Sale of Prizes as well as for Commerce: A Commencement of Intercourse has been made with Prussia, as you will see by the enclosed Copies of Letters between his Minister and us. We suppose as the Congress has appointed one of us to Spain, they will order another of us to some of the other Courts; as we see no utility equal to the charge, and yet some Inconveniency, in a joint Commission here, where One, when freed from Commercial Cares and Action is sufficient for the Business. As soon as the Court of Spain shall be willing to receive a Minister, (which from Mr. Lee’s Information seems not to be at present the Case) Mr. Franklin intends to go thither in Obedience to the Orders he has received. Mr. Lee had express’d his readiness to go to Prussia or Tuscany before the Intention of Congress to send to those Courts was known. And he waits here awhile by the Advice of his Colleagues, expecting that perhaps the next ship may bring his Future Destination.
For the procuring and sending more certain and Speedy Intelligence, We have as before mentioned entered in a Contract here, whereby we are to have a Packet boat dispatched every Month. The first will sail in about a fortnight. As we are yet without an explicit Answer from Court on several important Points, and we shall have that speedy Opportunity, we do not now enlarge in Answer to the several Letters received by Hammond, Bell, Adams and Johnson. We only now assure the Congress that we shall be attentive to execute all the Resolutions and Orders they have sent us for our Government, and we have good Hopes of Success, in most of them.
For News we refer in general to the Papers, to some Letters inclosed which we have received from London. We shall only add that tho’ the English begin again to threaten us with 20,000 Russians, it is the Opinion of the wisest Men here and particularly among the Foreign Ministers, that they will never be sent. The Anspachers, who were to be embarked in Holland, mutinied and refused to proceed, so that their Prince was obliged to go with his Guards and force them on: A Gentleman of Rotterdam writes us, that he saw a number of them brought bound hands and feet in Boats to that Place. This does not seem as if much Service can be expected from such unwilling Soldiers. The British Fleet is not yet half mann’d. The Difficulty in that Respect was never before found so great; and is ascribed to several Causes; viz. a Dislike of the War; the subtraction of American Sailors; the Number our Privateers have taken out of British Ships; and the enormous transport Service. The French are free from this Difficulty, their Seamen being all Registred, and serving in their Turns. Their Fleet is nearly ready and will be much superior to the English when join’d with that of Spain, which is preparing with all Diligence. The Tone of the Court accordingly rises; and it is said that a few Days since when the British Ambassador intimated to the Minister, that if the Americans were permitted to continue drawing Supplies of Arms &ca. from this Kingdom, the Peace could not last much Longer; he was firmly answer’d, Nous ne desirons pas la Guerre, et nous ne le craignons pas. We neither desire War, nor fear it. When all are ready for it, a small Matter may suddenly bring it on; and it is the Universal Opinion that the Peace cannot continue another Year. Every Nation in Europe wishes to see Britain humbled having all in their Turns been offended by her Insolence, which in Prosperity she is apt to discover on all Occasions: A late Instance manifested it towards Holland; when being elate with the News of some Success in America, and fancying all that Business ended, Sir Joseph York delivered a Memorial to the States, expressing his Masters Indignation against them, on Account of the Commerce their Subjects carried on with the Rebels, and the Governor of Eustatia’s returning the Salute of one of the American Ships: remarking that, (if that Commerce was not stopt, and the Governor punished) the King knew what appertain’d to the Dignity of his Crown and should take proper Measures to vindicate it. The States were much offended, but answer’d cooly, that they should enquire into the Conduct of their Governour, and in the mean time would prepare to secure themselves against the vengeance with which Britain seem’d to threaten them. Accordingly they immediately order’d 26 Men of War to be put upon the Stocks.
We transmit it you some Affidavits relating to the Treatment of our Prisoners, with a Copy of our Letter to Lord Stormont communicating them, and his insolent Answer.
We request you to present our Duty to the Congress, and assure them of our most faithful Services. With great Respect, we have the Honour, to be, Gentlemen, Your most obedient humble Servants
B FranklinSilas Deane
Copy To the Committee of Correspondence.
 
Notation: Franklin & Deane to the Comtee. March 12. 1777.
